Citation Nr: 0718190	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in September 2005.  

The Board remanded the case to RO, via the Appeals Management 
Center (AMC), in January 2006.  

For the reasons expressed below the appeal is again being 
remanded to the RO via the AMC in Washington, DC.  VA will 
notify the veteran if further action on his part is required.  



REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

Under the VCAA, VA is responsible for obtaining relevant 
records held by any Federal agency, to include VA medical 
treatment records.  See 38 C.F.R. §  3.159(c)(2).  

The Board's remand in January 2006 instructed the RO to 
obtain the veteran's VA treatment records.  In compliance 
with the remand, the RO obtained treatment records from the 
Cleveland VA Medical Center (VAMC) and also obtained a 
negative response from the Eastside Vet Center in Cleveland 
Heights, Ohio.  

After considering the VA treatment records above the RO 
readjudicated the claim as reflected in the February 2007 
Supplemental Statement of the Case (SSOC) and returned the 
case to the Board for further appellate consideration.  

However, subsequent to the issuance of the February 2007 
SSOC, the veteran notified the AMC that his VA treatment 
records were located at the Westside Vet Center in Parma, 
Ohio, rather than the Eastside Vet Center, and he asked VA to 
obtain and consider those records.  

The Board finds that these VA treatment records should be 
pursued before further appellate review can be taken on the 
merits of the claim.  

The jurisdiction previously conferred upon the Board by 38 
C.F.R. § 19.9 (2002) to develop evidence, and then to 
adjudicate claims based on that evidence not previously 
reviewed by the RO, has been invalidated.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir.2003); see also 38 C.F.R. § 19.37 (2006).  Therefore, the 
Board must remand the case back to the RO for the additional 
development described above.  

To ensure that all due process requirements are met, in 
addition to performing the development actions as stipulated 
above, the RO should also give the veteran opportunity to 
present any additional information and/or evidence pertinent 
to the claim on appeal that is not already of record.  

The RO's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary authorization, to enable the RO 
to obtain any additional pertinent 
evidence not currently of record that 
pertains to the diagnosis and etiology of 
the claimed PTSD.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.    

3.  Whether or not the veteran responds, 
the RO should request the veteran's VA 
psychiatric treatment records from the 
Westside Vet Center in Parma, Ohio.  If 
the Westside Vet Center responds that it 
has no records pertaining to this 
veteran, that response should be 
associated with the claims file.  

4.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
of service connection for PTSD in light 
of all pertinent evidence and legal 
authority.  

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

